Over the past five years, I have had the honour of representing the European Union (EU) as the President of the European Council, which comprises the Heads of State and Government of its member States. I have also come to the United Nations in that capacity.
Please allow me, in my address today, my last one in this Hall, not to elaborate on the details of our challenges, but to start with a more general reflection inspired by words that were spoken here two days ago, words suggesting an immanent conflict between patriotism and globalism. I do not agree with this assessment. It is false and dangerous, even if it has many followers and powerful propagators.
The very idea of the United Nations, just like that of the European Union, is a de facto heroic attempt to overcome such thinking. The patriotism of the twenty-first century must also have a global dimension, if it is to avoid becoming, as has been the case many times, a common national egoism. The history of our nations shows how easy it is to transform the love of one’s homeland into a hatred towards one’s neighbours; to transform the pride for one’s own culture into contempt for the culture of strangers; and to use the slogans of one’s own sovereignty against the sovereignty of others.
I know that the word “globalism” does not sound attractive. Personally, I prefer the word “solidarity”, which is so important to me and to my nation. In my political vocabulary, globalism and solidarity mean the same thing. I am not talking about some naive ideology or abstract linguistics but about concrete challenges and the opportunity for pragmatic solutions.
I love Gdansk, the town I come from. I love Poland, my country, and I love Europe. But even if we live in the most beautiful and most modern European city, our life can become hell if we do not find, here at the United Nations, adequate solutions to global threats, such as armed conflict, terrorism, nuclear proliferation and the destruction of our environment. Without the readiness to establish rules at the global level, and subsequently to consistently respect them, local communities, nations, States and even continents will remain helpless in the face of such threats.
Let us focus briefly on one of those threats — the destruction of our environment, which has been at the centre of attention in recent days here in New York. I have no doubt that we are in an environmental crisis. Microplastics are spreading in our oceans. Up to 200 species become extinct every day. I myself have witnessed the collapse of ice walls in Greenland and the melting glaciers in the Pamir mountains in Tajikistan. We have just discussed here the crisis in Amazonia, as we have done for the past few decades, unfortunately with limited results. We are fast approaching a point beyond which we will be able only to mitigate climate change rather than reverse it.
The European Union will continue doing everything possible to confront that threat. Europe is showing leadership in implementing the Paris Agreement, and we hope to win the race to become the world’s first carbon-neutral continent. In 2017 alone, the EU and its member States spent f€20 billion helping developing countries tackle and adapt to climate change.
However, the natural environment of man, which requires protection, is not only the oceans, the air and the forests. It is also the truth in public life, freedom, the rule of law and international solidarity. To protect the truth, it is not enough to accuse others of promoting fake news. Frankly speaking, it would be enough to simply stop lying. Today, too many politicians use lies as a permanent method to maintain power.
To protect freedom, it is not enough to talk about it in speeches. One must defend the rights of an individual everywhere and every day. One must defend the freedom of speech and a free press. And one must stop flirting with dictators and authoritarian regimes.
To protect the rule of law, one must really accept that the law should be above power, not at its beck and call. If one wants to follow the principles of international solidarity, one must always help the weaker if they are attacked by the stronger and the ruthless, as in the case of Ukraine, for example. If the powerful of our world do not understand that, they will go down in history not as leaders but as fake leaders, and rightly so.
